DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in [19], “Each fuel injector 31” should be labeled as “21.” In [20], “The intake pipe 43” should be labeled as “32.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundgren (US 6331232 B1).
In regards to claim(s) 1, Lundgren discloses an exhaust purification system of an internal combustion engine (col. 1, lines 5-10) comprising an electrochemical reactor (1; Fig. 1) provided in an exhaust passage (col. 5, lines 32-40), the reactor comprising an ion conducting solid electrolyte layer (2; Fig. 1; good conductor of oxygen ions; col. 5, lines 10-18) with an anode layer (3; Fig. 1; col. 5, lines 1-2) and a cathode layer (3; Fig. 1; col. 5, lines 1-2) and a voltage controlling device (control unit; col. 10, lines 35-45).  The claim limitation “the voltage control device is configured to perform short-circuit detection control detecting short-circuiting between the anode layer and the cathode layer, and energizing control applying current between the anode layer and the cathode layer so to energize the short-circuited part when short-circuiting is detected” is functional language.  In regards to functional language or intended use limitations, such language only limits the claim by the structures or arrangements of structures that are necessary to perform the functional language or intended use.  See MPEP 2112.01 I & 2114.  In regards to the instant claim term “a voltage control device configured to” followed by functional language programmed to” would mean that the instant claims would require structure of the functional language or steps (memory on a hard disk or hard-wired logic on an IC) and define over the prior art.  In the instant case, even though Lundgren is silent on the terminology of “short-circuit detection control” and “energizing control,” Lundgren discloses structure capable of performing the above function as Lundgren discloses an ammeter (7; Fig. 1) connected to the control unit to control the voltage applied by the voltage source (6; Fig. 1; col. 10, lines 35-45).
In regards to claim(s) 2, the instant claim limitation “the voltage control device is configured to further perform, while the internal combustion engine is operating, purification control applying current between the anode layer and cathode layer so as to remove NOX in the exhaust gas discharged from the internal combustion engine, and the value of the voltage applied between the anode layer and cathode layer during the energizing control is higher than the value of the voltage applied between the anode layer and cathode layer during the purification control” is functional language.  Lundgren discloses electrochemical NOX removal (col. 10, lines 35-45).  While Lundgren is silent on the terminology of “purification control,” Lundgren is capable of applied different voltage values based upon current measurements as stated above.
In regards to claim(s) 3, Lundgren does not explicitly disclose an electrical resistance value, however, such a value is capable of being obtained with the voltage applied value and the measurement current from the ammeter (7) and therefore Lundgren’s control unit is capable of the short-circuit detection.
In regards to claim(s) 6, Lundgren does not explicitly disclose a specific method of applying control while the engine is stopped, however Lundgren’s control unit is capable of such an operation as control units connected to batteries of vehicles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of Rehg (US 6245214 B1).
In regards to claim(s) 4-5, Lundgren discloses a plurality of cells (Fig. 3) and that their flows can be arranged in parallel or series (col. 7, lines 53-60), however, Lundgren does not explicitly disclose that the electrical connections are arranged in parallel and/or series.
Rehg pertains to electro-catalytic oxidation to purify a gas stream containing carbon monoxide (abstract) and is therefore in the same field of endeavor as Lundgren.  Rehg discloses that a plurality of cells can be connected in series and/or parallel (col. 13, lines 16-31; claims 5-7).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lundgren with Rehg’s electrical connections because such is taught in the art and would provide predictable results since both pertain to a plurality of electrochemical cells and that Rehg’s discloses such electrical connections accomplish the goal of powers multiple cells.  See MPEP 2141 III (A).  In regards to the instant claim limitation of “condensed water easily pools on the solid electrolyte layer in the structure of the electrochemical reactor are connected in series with each other,” such a property is necessarily present in the combination of Lundgren in view of Rehg since the structure is physically present (plurality of cells).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,794,250. Although the claims at issue are not identical, they are not patentably distinct from each other because US’250 discloses the electrochemical reactor in an exhaust gas passage of an ICE with a controller configured to determine an amount of the water molecules held within the anode and reducing the current flowing based upon this amount.  While “current control” is different method than “voltage control,” a power source, a control unit and an ammeter are capable of performing each type of control.
Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,794,250 in view of Rehg. While the claims of US’250 does not explicitly disclose the electrical connections of multiple cells are arranged in parallel and/or series, Rehg discloses that a plurality of cells can be connected in series and/or parallel (col. 13, lines 16-31; claims 5- in view of Rehg since the structure is physically present (plurality of cells).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.